***********
The Full Commission originally reviewed this matter on July 18, 2007, upon appeal of the N.C. Department of Crime Control  Public Safety from an Opinion and Award by Deputy Commissioner Chrystal Redding Stanback, filed January 9, 2007. Deputy Commissioner Stanback initially entered an Interlocutory Opinion and Award concluding that the North Carolina Industrial Commission had subject matter jurisdiction over this claim on April 22, 2005. Following the hearing before the Deputy Commissioner, the parties took the depositions of Ms. Vicki Gilmore and Major Donna Weaver. These depositions are in evidence. On November 27, 2007, the Full Commission entered an Opinion and Award finding Plaintiff's claim to be compensable. Upon appeal of Defendant, the North Carolina Court of Appeals, on January 20, 2009, held that Plaintiff was not an employee within the meaning of N.C. Gen. Stat. § 97-2(2), that the North Carolina Industrial Commission lacked subject matter jurisdiction over the claim, *Page 2 
and vacated the November 27, 2007 Full Commission Opinion and Award.
Based upon the analysis and holding of the North Carolina Court of Appeals, no employment relationship existed between Plaintiff and Defendant on May 8, 2003, the date of Plaintiff's injury while working. Therefore, the North Carolina Industrial Commission lacks subject matter jurisdiction, and this claim must be DISMISSED, WITH PREJUDICE, for lack of subject matter jurisdiction.
This the __ day of July 2009.
S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER
  S/___________________ DANNY LEE McDONALD COMMISSIONER *Page 1